Citation Nr: 1642522	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction current rests with the RO in Detroit, Michigan.  

In September 2010, the Veteran and his spouse testified at a hearing before a RO Decision Review Officer.  In September 2011, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the claims file. 

This matter was initally before the Board in February 2012, when it was remanded for further evidentiary development.  It was again before the Board, in October 2015, when the claim was denied.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court), which in July 2016, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C.A. § 7252 (a) for readjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's July 2016 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to service connection for cervical spine disability, is appropriate.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the JMR, the parties agreed that the January 2010 VA examination report was inadequate as the proffered nexus opinion only addressed the Veteran's cervical muscle sprain condition.  Specifically, the JMR stated the January 2010 VA examination report did not address whether it was at least as likely as not that Veteran's diagnosed cervical degenerative disc disease was caused by or related to his military service.  Thus, the JMR stated that on remand, the Board should remand Veteran's claim to afford him a new VA examination or opinion to address such.

Consequently, a VA opinion is needed prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner for the purpose of ascertaining the nature and etiology of any and all cervical spine disorder(s) diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

With respect to any cervical spine disorder present during or proximate to, the period of this claim, to specifically include cervical degenerative disc disease, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






